            Case 1:20-cv-02120-VM Document 11 Filed 06/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
INDUSTRY FUND, et al.,

                                   Petitioners,                         20 CIVIL 2120 (VM)

                 -against-                                              JUDGMENT
TRIANGLE ENTERPRISE NYC, INC.,

                                    Respondents.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Decision and Order dated June 4, 2020, that the motion for

summary judgment so deemed by the Court as filed by

Petitioners Trustees Of The New York                             City   District   Council

Of    Carpenters Pension                  Fund, Welfare Fund, Annuity Fund, and

Apprenticeship, Journeyman Retraining, Educational and Industry

Fund, Trustees Of The New York City Carpenters Relief and

Charity Fund, Carpenter Contractor Alliance of Metropolitan New

York, and New York City District Council                           of   Carpenters

(collectively, "Petitioners") (See "Petition," Dkt. No. 1) is

GRANTED . It is further ORDERED AND ADJUDGED that the Petition is

granted, the underlying arbitration award is confirmed, and

judgment is entered in favor of Petitioners and against

respondent Triangle Enterprise NYC,Inc. as follows: Awarding
        Case 1:20-cv-02120-VM Document 11 Filed 06/05/20 Page 2 of 2



Petitioners $494,263.49 pursuant to the January 25, 2020

arbitration award ("Award") plus interest from the date of

the Award through the date of judgment with interest to

accrue at     the   annual rate    of    6.75 % pursuant to the Award in

the amount of $12,065.45;

        Awarding    Petitioners    $70   in   costs   arising   out   of   the

  proceeding;

        Awarding Petitioners $687.50 in attorneys' fees arising out

  of the proceeding; and

        Awarding     Petitioners    post-judgment       interest      at   the

  statutory    rate.


Dated: New York, New York
       June 5, 2020

                                       RUBY J. KRAJICK
                                 _________________________
                                       Clerk of Court
                               BY:
                                 _________________________
                                       Deputy Clerk
